SHERRY RM)ACK
CHlEI-‘ JUSTICI:;

TERR\/ .IENMNGS
EVELYN KEYES

LAURA CARTF.R HlGLE\'

JANE BLAND

MICHAEL MASSENGALE

HARVEY BRowN

REBECA HUDDLE

RUSSELL LLOYD
JusTlCEs

 

Court of Appeals

First District of Texas
301 Fannin Street
Houston, Texas 77002-2066

August 13, 2015

Harris County District Clerk`S Office -

Criminal

Harris County District Clerk - Criminal

1201 Franklin, Ste 3180
Houston, TX 77002

* DELIVERED VIA E-MAIL AND

MESSENGER*

Attn: Barbara Anderson - Exhibit Clerk
RE: Court of Appeals Number: 01-15-00490-CR Trial Court Case Number: 1450874

Style: Edgar Ivan Gutierrez v .The State of Texas

Ci-IRISTOPHER A. PRINE
CLERK oF THE COURT

JANET WlLLlAMS
CmEl-' STAFF ATTORNF.Y

PHoNE: 713-274-2700
F,\x: 713-755-8131

www.txcourts.gov/l stcoa.aspx

Pursuant to this Court’s July 8, 2015 order, State's Exhibit #121 was ordered filed for
our review during the pendency of the appeal.

Pursuant to 1997 Supreme Court Order B.4, State's Exh
District Clerk’S Off`lce.

Sincerely,

ibit #121 is being returned to the

C…»\M;.

Christopher A. Prine, Clerk of the C0111't

By Ora Patterson, Deputy Clerk

** PLEASE SIGN AND RETURN TO THE FIRST COURT OF APPEALS.

Received by:

q /, -

, U`/.i'/J/v;¢.- ~